Citation Nr: 0410003	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-16 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an effective date earlier than September 9, 1998 
for the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from November 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was most recently before the Board in November 
2003.


FINDING OF FACT

A formal or informal claim for TDIU was not received prior to 
September 9, 1998, nor was it factually ascertainable prior to 
September 9, 1998 that the veteran was unable to secure or follow 
substantially gainful employment due to service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 1998, for 
the award of TDIU, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by VA.  
See 38 U.S.C.A. § 5103(a) and (b) (West 2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in November 2003 apprised the veteran 
of the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development assistance.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based on 
the above, the Board finds that the requirements under the VCAA 
with respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

As the VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claim on appeal, 
the timing of the notice does not comply with the express 
requirements of the law.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would not be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in the issue on appeal was not 
given prior to the first AOJ adjudication of the claim, after the 
notice was provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran has 
been provided opportunities to present evidence and argument in 
support of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might be 
pertinent to the bases of the denial of his claims.  The Board 
finds that VA has done everything reasonably possible to assist 
the veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  As such, the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 2000, 
has been satisfied with respect to the issue on appeal.

In an April 2001 rating decision, the RO denied entitlement to an 
effective date earlier than November 18, 1999, for the award of a 
TDIU.  In a May 2002 decision, the Board determined that an 
effective date of September 9, 1998, was warranted.  Following the 
veteran's appeal, in a March 2003 Order, the United States Court 
of Appeals for Veterans Claims (Court) vacated that part of the 
Board's May 2002 decision that denied entitlement to an effective 
date earlier than September 9, 1998 for the award of a TDIU.

Consideration of TDIU is appropriate where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
4.16(a).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  The effective date of an award of increased compensation 
is the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date is the 
later of the date of increase in disability or the date of receipt 
of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Any communication or action indicating an intent to apply for VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request will be 
accepted as a claim.  38 C.F.R. § 3.155(c).  Once service 
connection has been established, receipt of specified types of 
medical evidence, including VA examination reports, will be 
accepted as an informal claim for increased benefits.  38 C.F.R. § 
3.157.  The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of receipt 
of such a claim. 38 C.F.R. § 3.157(b).

Once a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a TDIU rating.  VAOPGCPREC 12-2001 (July 6, 2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The veteran does not contend that he filed a formal claim for TDIU 
prior to the VA Form 21-8940 received in November 1999.  Likewise, 
a review of the veteran's testimony at hearings, statements made 
during the multiple VA and private examinations and treatment 
(including those conducted in August 1998, June 1998, March 1998, 
July 1997, March 1996, December 1990, March 1990, December 1988) 
fails to reveal (even when using the criteria discussed in the 
aforementioned VAOGCPREC 12-2001) any evidence of an informal 
claim for TDIU prior to September 1998.  The first mention of the 
veteran's employment status is contained in a September 9, 1998 
private examination report.

The Board has also reviewed the evidence to determine when it 
became factually ascertainable that the veteran had become 
essentially unemployable due to his service-connected 
disabilities.  The Board again observes, however, that no 
references to the veteran's employment condition was noted until 
September 1998.  Further, the Board notes that the veteran has 
suffered from significant nonservice-connected disabilities since 
1988, including status post right hemorrhagic cerebrovascular 
accident.  In short, there was nothing in the file indicating that 
the veteran was unemployable, let alone unemployable due to 
service-connected disability, prior to September 9, 1998.

The Board here notes that although it is not a requirement, the 
veteran (or his representative) has not referenced any pertinent 
evidence, nor proffered any legal theory, that would justify an 
effective date earlier than September 9, 1998 for the veteran's 
TDIU in this case.

In sum, the Board is unable to find that the veteran initiated a 
TDIU claim by a formal or informal claim prior to September 9, 
1998.  Further, the medical evidence does not show that the 
veteran's entitlement to a TDIU arose prior to September 1998.  As 
such, entitlement to an effective date earlier than September 9, 
1998 for the award of a TDIU is not warranted.


ORDER

Entitlement to an effective date earlier than September 9, 1998 
for the award of a TDIU is denied.



	                        
____________________________________________
	V. J. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



